On Rehearing
The matter is on rehearing granted to give reconsideration to our decision reversing a ruling of the court a qua which sustained an exception of no cause or right of action attacking a summary rule on behalf of the State of Louisiana brought for the purpose of collecting sales taxes.
For the second time the arguments supporting appellee’s contentions have been thoroughly briefed and have received our most careful attention. 'Notwithstanding this consideration our views have not been changed. It follows, therefore, our former decree must be and is hereby reinstated and made the judgment of this court. The judgment from which appealed sustaining the exception of no cause or right of action *754is reversed, the exception is overruled and the case remanded for further proceedings in accordance with law not inconsistent with the views expressed by this -court.
HARDY, J., dissents.